Citation Nr: 9932436	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUE


Entitlement to an effective date earlier than February 26, 
1996 for the grant of a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty from March 1967 to October 1968 
and from January 1976 to April 1986.

This matter initially comes to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Cheyenne Medical and 
Regional Office Center (RO), which, in part, denied a total 
disability rating based on individual unemployability.  

In an April 1997 rating decision the RO granted a total 
disability rating based on individual unemployability, with 
an effective date of February 26, 1996.  That decision 
constituted a full award of the benefit sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) and 
ruling that a notice of disagreement applies only to the 
element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, the Board no longer has 
jurisdiction over the claim of entitlement to a total 
disability rating based on individual unemployability.  

In a November 1997 statement, however, the appellant 
expressed disagreement with the effective date assigned for 
the total disability rating.  In it's April 1998 decision on 
another matter, the Board noted that the RO had not yet 
developed for appellate review the claim for an earlier 
effective date for the total disability rating.  The Board 
remanded the claim so that the appellant could be provided 
with a statement of the case and an opportunity to file a 
responsive substantive appeal.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (failure to issue a statement of the case in 
response to a notice of disagreement is a procedural defect 
requiring remand).  The RO issued a statement of the case in 
July 1998 and the appellant responded with a July 1998 
substantive appeal, thereby perfecting an appeal as to this 
issue.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The RO received, on February 26, 1996, the appellant's 
application for a total disability rating based upon 
individual unemployability.  

3.  The appellant was unemployable as of April 8, 1995.  


CONCLUSION OF LAW

The criteria for an effective date of April 8, 1995 for a 
total disability rating based upon individual unemployability 
are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.1(p) and (r), 3.151, 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to an effective date earlier than 
February 26, 1996 for a total disability rating based upon 
individual unemployability is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, it is not 
inherently implausible.  See generally Drosky v. Brown, 10 
Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (contention of an increase in disability 
severity renders claim well grounded).  The Board finds that 
VA has satisfied its statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400.  However, the effective 
date for an increase in disability evaluation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date and otherwise, the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

From this recitation of the pertinent law and regulations, 
the Board must first determine when the appellant filed an 
application for unemployability benefits.  Once that date is 
determined, then the Board can look at the evidence relevant 
to the one-year period immediately prior to receipt of that 
application to determine if the appellant was unemployable 
during that period.  

On February 26, 1996, the RO received from the appellant a VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), his application for a 
total disability rating based upon individual 
unemployability.  Before receipt of this form, the appellant 
had filed statements with the RO, in October 1968, February 
1975, August 1991, February and March 1993, August 1994, and 
October 1994, seeking a variety of other benefits.  The 
appellant also testified at a February 1995 hearing.  In none 
of these communications did the appellant raise an 
unemployability claim.  Thus, the "date of receipt" of the 
claim is February 26, 1996.  

The effective date may be earlier than February 26, 1996 if 
it is factually ascertainable that an increase in disability 
had occurred within one year from such date, on or after 
February 26, 1995.  Otherwise, the effective date is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The evidence of record relevant to the effective-date aspect 
of the appellant's unemployability claim includes the 
following:

? VA examination in January 1987 showed that the appellant 
worked as an editor of a commercial magazine.  

? A private psychologist wrote in an August 1991 statement 
that he had treated the appellant through the Denver Vet 
Center from September 1986 to April 1988 and had never 
known him to hold a job for any significant period of 
time.  The psychologist noted his opinion that the 
appellant was unemployable.  

? A September 1991 VA clinical record entry indicated that 
the appellant was employed as a child case worker.  

? An October 1991 VA clinical record entry noted that the 
appellant's chief complaint was chronic unemployability.  

? A November 1991 VA clinical record entry showed that the 
appellant worked a night job.  

? A February 1992 VA clinical record entry indicated that 
the appellant was looking for additional work; a June 
1992 entry showed that he had found a new job.  

? VA examination report in April 1993 revealed that the 
appellant had lost a bakery job secondary to a hernia 
and a telemarketing job secondary to psychiatric 
symptoms.  The examiner noted that the appellant was on 
unemployment benefits.  

? A November 1993 VA clinical record entry stated that the 
appellant was employed. 

? A December 1993 VA hospitalization report indicated that 
the appellant was employed as an artist.  

? A March 1994 VA clinical record entry showed that the 
appellant worked part time.  

? A July 1994 VA clinical record entry indicated that the 
appellant was looking for more stable employment.  

? In an August 1994 statement, a VA psychiatrist wrote 
that over the previous two years the appellant had a 
series of low paying jobs from which he was frequently 
fired or quit.  

? An August 1994 VA clinical record entry showed that the 
appellant had lost a job.  

? VA psychiatric examination in September 1994 revealed 
that the appellant could not hold a job due to his 
service-connected psychiatric symptomatology.  

? A private mental health counselor wrote in an October 
1994 statement that the appellant had 10 separate 
employment situations since September 1992, most of 
which failed.  

? A November 1994 VA clinical record entry indicated that 
the appellant was working part time and wanted to go to 
design school.  

? At a February 21, 1995 hearing, the appellant testified 
that he worked 16 to 20 hours per week, an amount that 
varied from week to week.  

? In a July 1996 statement, one of the appellant's former 
employers indicated that the appellant last worked on 
April 7, 1995.  

? VA examination in July 1996 indicated that the appellant 
stated he last worked in May 1995.  

? VA examination in August 1996 showed that the appellant 
was enrolled in a college-level course of instruction 
and had not had any regular employment since May 1995.  

The record includes various documents dated prior to February 
26, 1995 suggesting unemployability, including the August 
1991 private psychologist's statement, the April 1993 VA 
examination report, the August 1994 VA psychiatrist's 
statement, and the September 1994 VA psychiatric examination 
report.  Other documents over this same period showed that 
the appellant had various part-time jobs.  These documents, 
therefore, indicate a history of intermittent employment made 
difficult by the service-connected psychiatric 
symptomatology.  However, because the date of receipt of the 
claim is February 26, 1996 and the one-year period before the 
date of receipt of the claim commenced February 26, 1995, an 
effective date for an unemployability rating cannot be prior 
to February 26, 1995.  

From February 26, 1995 through February 25, 1996, though, the 
evidence indicates that the appellant last worked on April 7, 
1995.  An employer stated, in a July 1996 statement, that the 
appellant last worked on that date.  This information is 
consistent with the appellant's contentions that he last 
worked at about that date.  For this reason, the Board 
determines that the evidence supports an effective date of 
April 8, 1995, the day after he last worked, for the grant of 
a total disability rating based upon individual 
unemployability.  The Board also determines, because the 
appellant worked until April 7, 1995, that the preponderance 
of the evidence is against the claim for an effective date 
earlier than April 8, 1995.  









ORDER

Entitlement to an effective date of April 8, 1995 for the 
grant of a total disability rating based upon individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 

